Citation Nr: 1433860	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) following a January 2014 Order from the Court of Appeals for Veterans Claims (CAVC or "the Court") granting a January 2014 Joint Motion for Remand (JMR), which vacated and remanded a February 2013 Board decision denying the issues enumerated above.

The claims were originally on appeal from February 2008, April 2008, and May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. The Veteran had a hearing before the Board in August 2010 and the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he has chronic low back and neck disabilities and TBIs as a result of an in-service motor vehicle accident (MVA).  He further claims he is unable to work because of these disabilities. 

The Veteran's service treatment records confirm the Veteran was in a MVA in October 1972 when he swerved his vehicle to avoid hitting a coyote.  He suffered injuries, to include back and right arm pain, cerebral concussion, and possible mild cord concussion.

Complicating these claims is evidence of record which indicates that the Veteran was in several post-service accidents which caused injuries to his head, back, and neck.  Specifically, he was in a significant motorcycle accident in June 2004.  In addition, the record also indicates that he fell off a two-story balcony hitting his head and, in a separate incident, fell off a horse hitting his head.  Evidence of record also alludes to other MVAs. 

The Veteran maintains his back, neck, and TBI problems began after the initial October 1972 injury.  He maintains he was taken off driving duties and put on laundry service for the duration of his military service.  His personnel records reflect a December 1972 entry indicating the Veteran's driving privileges were retroactively revoked as of October 9, 1972, one day before the date of his hospital admission for injuries sustained in a MVA. 

The Veteran was afforded a VA examination in January 2011 to ascertain the extent and likely etiology of any and all back, neck, and TBI residuals found.  Due to the Veteran's extensive injury history, the examiner found the Veteran to suffer from memory deficits and, thus, was considered an unreliable historian.  Ultimately, the examiner found the record to simply not support significant residuals of the 1972 MVA.  Rather, the examiner found the Veteran's medical problems began after the post-service 2004 MVA.  The Board heavily relied on this examination in denying the Veteran's claims in a February 2013 Board decision.

The January 2014 JMR, however, finds the January 2011 VA examiner relied on inaccurate factual premises in rendering the decision, and therefore is inadequate. Specifically, the examiner concluded the 1972 MVA was not serious because the Veteran was only hospitalized for one night and returned to full duty.  The JMR notes the December 1, 1972 entry within the Veteran's personnel records indicating the Veteran's driver's license was revoked.  Thus, this entry lends support to the Veteran's lay statements that he was reassigned to laundry duty for the remainder of his military service.  The 2011 VA examiner did not address or otherwise reconcile this evidence.  The examiner also did not discuss or otherwise reconcile the Veteran's contentions that he had ongoing symptoms since the 1972 MVA.  For example, medical records from 1974 to 1978, the first four years after service, indicate ongoing complaints of back pain.  Furthermore, in a June 2014 statement, the Veteran's representative noted that the Veteran had qualified in weapons firing courses for pistol and M-14 in April 1971, prior to the MVA.  However, the Veteran was found to be unqualified with an M-16 in May 1973, after the MVA.  This constitutes evidence of a decrease in performance standards subsequent to the MVA.  The Veteran's representative also noted that the Veteran's reenlistment code was RE-3A, which was assigned for individuals who had deficient aptitude scores.  These issues were similarly not addressed by the 2011 VA examiner.  As such, the Board concludes a new VA examination is necessary.

The Board notes the record also includes statements from the Veteran that he has filed for Social Security Administration (SSA) disability benefits and supplemental income benefits.  There is no indication that the VA has attempted to obtain these records.  The VA is to ensure all SSA records, to include any award determination, is obtained and associated with the claims folder.  See Hayes v. Brown, 9 Vet. App. 67 (1996)(holding where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based). 

The RO should also take this opportunity to obtain recent VA outpatient treatment records from March 2014 to the present.

The Board notes the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is "inextricably intertwined" with the service connection issues remanded here.  See Harris v. Derwinski, 1 Vet. App. 180, 193 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the VA must adjudicate the service connection claims first and then consider the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issues on appeal since March 2014.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2. Contact the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, must be documented in the claims folder.

3. After completing the above actions, schedule the Veteran for new VA examinations to ascertain the etiology of any back disability, neck disability, or TBI found.  The claims file and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims file must be made available to and reviewed by the examiner. 

The examiner is to be given a copy of this remand and is specifically directed to consider the January 2011 VA examination, the service treatment records confirming an MVA in October 1972, the service personnel records noting that the Veteran's license was revoked as of October 9, 1972, the service personnel records documenting the Veteran's performance standards throughout his period of service, and the Veteran's post-service medical records outlining his symptoms since service as well as his post-service accidents and injuries.  The examiner is to also consider the Veteran's lay statements and description of his symptoms since the 1972 MVA. 

The examination report(s) should include a detailed account of all pathology present.  Any further indicated special studies should be accomplished.

With regard to any and all back, neck, and TBI diagnoses rendered, the examiner must offer an opinion as to whether the diagnoses are "at least as likely as not" attributable to the Veteran's in-service October 1972 MVA or any other incident of his military service versus his post-service injuries.

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles resolving all conflicting medical evidence.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. The RO must notify the Veteran that it is his responsibility to report for all VA examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Then, readjudicate the Veteran's issues remaining on appeal.  If any claim on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




_________________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


